Title: To Thomas Jefferson from Robert Lawson, 22 February 1804
From: Lawson, Robert
To: Jefferson, Thomas


               
                  Dear Sir, 
                  Bacon Branch Feby 22nd. 1804.
               
               I do with unequivocal sincerity return my thanks for your benevolent acts of kindness to me. If it had not been for the thirty dollars plac’d by you in the hands of the then Governor Monroe, I should have had not any cloaths at all: and he well knowing that there was no prospect of my return to Kentucky in any short time, thought it could not be better applied. My eldest son from Kentucky is now in Richmond; but has not the means to carry me out—Nor do I know how this can be done, but by the contributions of the Benevolent, who will consider my afflict’d, and absolutely dependent situation on the Hand of private bounty. With a view solely to this object, I am constrain’d to send forward several Letters beging Charity.
               Mrs. Caphart with whom I have boarded for nearly twelve months, well knowing my situation, undertakes on foot to deliver those Letters, if she can see the persons to whom they are address’d. She is upwards of sixty, has nothing to pay her Rent, and purchase common necessaries, but by spining. The mony allow’d her by the Cincinnati on my account for board, from my disabled state of body and her trouble—I well know does not enable her to lay up one penny at the years end. She has had a great proportion of trouble with me. I wish from her kind attention it was in my power to reward her for it. She has under gone heavy afflictions for the greater part of her life. Her late Husband was for twenty years, in an absolute and unhappy state of insanity, and she attended him all that time. Her character she will shew.
               On her shewing you Letters, I am confident (Sir) that you will be so good as to instruct her in the way of finding the Gentlemen, if in place. There is one paper open: Be so kind as to read it. It describes nothing but facts, and yet they are but hints comparitively speaking to what I have long suffer’d, and do now suffer: But in my afflictions of body or mind, they have to congratulate you and your patriotic co-adjutors, for the great and beneficial effects to the Citizens of the United States, under a virtuous administration of the national Government. May God long preserve you in Health, and may you have to the latest posterity, Thanks of cordial Gratitude.
               I remain with every Sentiment of Gratitude, respect, and Esteem, Dear Sir, your much oblig’d, and most obedt. Servt
               
                  Ro: Lawson 
               
               
                  Will you be so good as to write a few lines by Mrs. Caphart.
               
             